Citation Nr: 9904730	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to December 23, 
1996, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968, and from December 1975 to December 1981.

This appeal arises from April 1996 and June 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to an effective date prior to 
December 23, 1996, for a TDIU is addressed in the Remand 
which follows the Board's decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD with major 
depression is productive of attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD with major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.130, 4.132, Diagnostic Code 9411 
(1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
PTSD and major depression are more severe than the 70 percent 
evaluation currently assigned, based upon a finding of total 
disability by the Social Security Administration (SSA).

Initially, the Board finds that the veteran's claim for a 
rating in excess of 70 percent for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's PTSD with major depression.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA medical records dated in the early and mid-1990s show that 
the veteran was evaluated and treated on numerous occasions 
for recurrent major depression and PTSD.  

VA hospitalization records for a six week PTSD rehabilitation 
from February through Mach 1997 reveal that the veteran's 
major depression was found to be in partial remission.  His 
effect upon discharge was found to be euthymic, and 
constricted, but his thought processes were found to be goal 
directed without thought disorder.  No delusions, illusions, 
hallucinations, suicidal or homicidal ideations were found, 
and he was found to be oriented times four.  The veteran was 
found to have chronic and severe PTSD, requiring long term 
follow up care.  The discharge diagnoses were:  Axis I, PTSD, 
major depression;  Axis II, deferred, Axis, III, insulin 
dependent diabetes mellitus, hypertension, lunar nerve 
neuropathy;  Axis IV, severe;  Axis V, Global Assessment of 
Functioning (GAF) currently 45, and 45 for the past year.

During a May 1997 VA PTSD examination the veteran reported 
not feeling safe being out around others, so he stayed in his 
room most of the time.  He has been married for over twenty-
five years and has six children.  He reported still being 
quite depressed.  He reported no recent suicidal ideations.  
He reported interrupted sleep patterns, sleeping both at 
night and during the day.  He reported difficulty trying to 
concentrate when he reads, but did report watching some 
television.  He reported depression concerning his right hand 
ulnar deficit (he is right handed), which interferes with his 
ability to do any kind of activities.  He reported having few 
friends, and avoids crowds.  His wife does most of the 
shopping.  He reported wearing ear plugs both day and night 
to decrease the amount of "agitation."  Upon mental 
examination he was found to be despondent with a monotone 
voice, but did not appear to be appreciably anxious.  His 
judgment and perception were noted to be fair.  He was found 
to have limited spontaneous speech, but was goal directed 
when he did speak.  The impressions were:  Axis I, PTSD, 
severe and chronic, major depression, recurrent, moderate;  
Axis II, borderline personality disorder;  Axis III, insulin 
dependent diabetic, degenerative arthritis, ulnar nerve 
problems, right wrist, and limited right wrist movement;  
Axis IV, problems related to social environment, few contacts 
with people, occupational problems (unemployed), other 
psychosocial-environmental problems - exposed to war in 
Vietnam;  Axis V, GAF 50.  The examiner commented that the 
veteran had not really improved "over the past."  His 
severe condition was noted to be due to his limited contact 
with others, being isolated, and depressed.  The examiner 
indicated that he did not see that the veteran would be 
employable in the foreseeable future.

A March 1997 statement from the veteran's minister of music 
basically reiterated the veteran's reports as noted above.

The Board notes, initially, that during the pendency of the 
appeal, the schedular criteria for evaluating PTSD were 
changed, effective from November 7, 1996.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  While normally the Board would 
give the veteran every consideration with respect to the 
current appeal by evaluating his symptomatology under both 
the former and the revised rating criteria, that analysis is 
unnecessary in the present case, in light of the United 
States Court of Veteran's Appeals decision in Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).  In that case the Court 
held that if any of the three independent criteria for a 100 
percent evaluation for PTSD under the former regulations was 
met, the Board must award a 100 percent evaluation.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 100 percent rating requires 
that the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran has to be demonstrably unable to obtain or retain 
employment.

In the present case the Board finds that the most recent VA 
compensation examination in May 1997 showed that the 
veteran's attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  The examiner also opined that the veteran 
would be employable in the foreseeable future.  Thus, the 
Board finds that the requirements for a 100 percent schedular 
evaluation for the veteran's service-connected PTSD with 
major depression have been met.  Karnas, supra; 38 C.F.R. 
§ 4.132, Code 9411. 


ORDER

A 100 percent evaluation for service-connected PTSD with 
major depression is granted, subject to the laws and 
regulations governing the award of monetary benefits.
  
                                   
                                                            
REMAND

In view of the Board's favorable decision above granting a 
100 percent schedular rating for the veteran's service-
connected PTSD, after the effective date for that benefit is 
established, the RO must readjudicate the issue of 
entitlement to an effective date prior to December 23, 1996, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 6 -


